 

Exhibit 10.2

 

April 1, 2019

 

LETTER AGREEMENT

 

Portman Ridge Finance Corporation (the “Company”)
650 Madison Avenue
New York, New York 10022

 

Re: Agreement Regarding Incentive Fees

 

This Letter Agreement documents an undertaking by Sierra Crest Investment
Management LLC (the “Adviser”) regarding the Incentive Fees (as defined below)
to be paid by the Company pursuant to the Investment Advisory Agreement between
the Company and the Adviser dated April 1, 2019 (the “Advisory Agreement”).

 

For the purposes of this Letter Agreement, “Incentive Fees” shall mean both the
Income Incentive Fee and the Capital Gains Incentive Fee payable under the
Advisory Agreement, as those terms are defined in the Advisory Agreement.

 

For a period of one (1) year from the first day of the first quarter following
the quarter in which the Advisory Agreement becomes effective (the “Transition
Period”), the Adviser hereby undertakes to permanently forego payment of
Incentive Fees to be paid by the Company pursuant to the Advisory Agreement in
an amount that is sufficient such that the Aggregate Net Investment Income Per
Common Share (as defined below) of the Company for such one-year period is at
least equal to $0.40 per share. The amount of the foregone Incentive Fees shall
not exceed the aggregate amount of the Incentive Fees that would have been paid
by the Company pursuant to the Advisory Agreement during the Transition Period
and shall in no event be construed as an obligation of the Adviser to reimburse
the Company either from any portion of the Management Fees, as such term is
defined in the Advisory Agreement, or the Adviser’s own resources. The Incentive
Fees payable under the Advisory Agreement will accrue as specified in the
Advisory Agreement during the Transition Period, but the Company shall only pay
to the Adviser the aggregate of such Incentive Fees in the quarter immediately
following the Transition Period, net of an amount required to be foregone by the
Adviser pursuant to this Letter Agreement.

 

For purposes of this Letter Agreement, “Aggregate Net Investment Income Per
Common Share” shall mean:

 

·(i) the net investment income derived from the Company’s investments during the
Transition Period, plus

 

·(ii) with respect to any investment made prior to the effective date of the
Advisory Agreement that is deemed to be a non-performing asset, in whole or in
part, such that its accrual status is adversely changed after September 30, 2018
(including those assets placed on partial non-accrual status and those assets
downgraded from partial non-accrual status to further partial or full
non-accrual status), the net investment income derived from such investment
during the last quarter prior to which such investment’s accrual status was
changed multiplied by the number of quarters during the Transition Period that
such investment was accruing at the reduced accrual status, and then divided by

 

 

 

 

·(iii) the number of outstanding shares of the Company as of December 13, 2018.

 

To the extent the Transition Period includes any partial fiscal quarters for the
Company, the Aggregate Net Investment Income Per Common Share and the amount of
Incentive Fees required to be foregone under this Letter agreement for each such
quarter shall be appropriately prorated.

 

For the avoidance of doubt, certain calculations under this Letter Agreement may
not be finalized until after this Letter Agreement terminates. This Letter
Agreement shall terminate upon the earlier of (i) the final calculation and
determination is made regarding the amount of Incentive Fees to be foregone
under this Letter Agreement after the expiration of the Transition Period or
(ii) termination of the Advisory Agreement. This Letter Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York; provided that nothing herein shall be construed to preempt, or to be
inconsistent with, any federal law, regulation or rule, including the Investment
Company Act of 1940, as amended, and the Investment Advisers Act of 1940, as
amended, and any rules and regulations promulgated thereunder.

 

  Sincerely,       Sierra Crest Investment Management LLC         By: /s/ Edward
Goldthorpe         Name:  Edward Goldthorpe   Title:    Officer and Authorized
Person

 

2

 

 

ACKNOWLEDGED AND ACCEPTED       Portman Ridge Finance Corporation         By:
/s/ Edward Goldthorpe         Name:  Edward Goldthorpe   Title:    President and
Chief Executive Officer  

 

3

 

 

